Title: From John Adams to François Adriaan Van der Kemp, 3 June 1796
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Quincy June 3, 1796

The Reverend Dr Belknap and Dr Morse being upon a Journey into your Neighbourhood I have been desirous that they Should have an Opportunity of Seeing you, and that you Should have an Opportunity of Seeing them. They are     clergy men of great Fame and what  better of great Merit. I have not  add any Thing more,  assurances of unva esteem  humble sert

John Adams